ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_05_EN.txt. 52




                   Declaration of Judge Xue




   I regret that I could not find myself in full agreement with the majority
of the Court on the second provisional measure rendered by the Court in
its Order on the Request for the indication of provisional measures sub-
mitted by Costa Rica and would like to clarify my position on the vote.

   At the outset, I wish to state that in reaching its decision the Court has
taken full account of the situation as presented by the Parties and given
careful consideration to each and every submission requested by them. I
entirely agree with the general thrust and reasoning of the Court in the
indication of the Order. My reservation to the second provisional mea-
sure primarily rests on one point, which I consider of substantial impor-
tance.
   The second operative paragraph is based largely on the reasoning
stated in paragraph 80 of the Order, in which Costa Rica’s obligations
under the Ramsar Convention are invoked. Although the Ramsar Con-
vention is about environmental protection, it is an international treaty
governed by the law of treaties. Unless otherwise provided in the treaty,
the territorial application of a treaty is bound with territorial sovereignty
of each contracting State. The fact that the disputed area is situated in the
“Humedal Caribe Noreste” wetland and the same wetland is designated
under the responsibility of Costa Rica for protection under the Ramsar
Convention has direct bearing on the merits of the present case. The cur-
rent wording of paragraph 80 and the indication of the second provi-
sional measure are liable to be construed as a prejudgment on the merits
of the case.
   In accordance with Article 41 of the Statute of the Court and its case
law, the interim procedure for provisional measures must not prejudge
any question relating to the merits of the case before the Court, and must
leave intact the rights of the Parties in that respect (see, for example, Fac‑
tory at Chorzów, Order of 21 November 1927, P.C.I.J., Series A, No. 12,
p. 10 ; Military and Paramilitary Activities in and against Nicaragua (Nica‑
ragua v. United States of America), Provisional Measures, Order of
10 May 1984, I.C.J. Reports 1984, p. 182, para. 31 ; Frontier Dispute
(Burkina Faso/Republic of Mali), Provisional Measures, Order of 10 Janu‑
ary 1986, I.C.J. Reports 1986, p. 11, para. 29).
   The present case essentially relates to territorial dispute over the area in
question. To allow one Party to dispatch to the disputed area personnel,
even civilian and for environmental purpose, would very likely lead to
undesired interpretation of the Order prejudging on the merits of the

50

53 	                 certain activities (decl. xue)

case and, more seriously, it may incline to aggravate the situation on the
ground.

   With the good intention to prevent irreparable prejudice to the wetland
for the protection of the ecological environment, the Court could have,
pending the final decision on the merits, in my view, indicated the mea-
sure to both Parties with the assistance of the Secretariat of the Ramsar
Convention, which is fully in line with the object and purpose of the Con-
vention and at the same time devoid of any possibility of involving the
merits of the case.
   My vote is only meant to draw the attention of both Parties that the
second operative paragraph should in no way be construed as affecting
the substance of the case, but a measure designed to encourage the Par-
ties, pending the decision of the Court on the case, to engage in consulta-
tion and co‑operation as required by the Ramsar Convention, if and
when actions have to be taken in the disputed area in order to prevent
irreparable harm to the environment. For both countries that have placed
their full confidence and trust in the jurisdiction of the Court for peaceful
settlement of international disputes, I hope that this vote will eventually
be proven an unnecessary precaution.


                                                  (Signed) Xue Hanqin.




51

